Citation Nr: 1518756	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  09-42 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory disability, claimed as chronic obstructive pulmonary disorder (COPD), bronchitis, allergic rhinitis, and sinusitis.

3.  Entitlement to an initial compensable rating for right index finger sprain.

4.  Entitlement to an effective date earlier than December 16, 2008, for the award of service connection for bilateral hearing loss, to include on the basis of clear and unmistakable error (CUE) in a March 1999 rating decision denying service connection for bilateral hearing loss.

5.  Entitlement to service connection for a skin disability, claimed as boils, psoriasis, and carcinoma on the nose.

6.  Entitlement to service connection for a cyst behind right knee.

7.  Entitlement to service connection for laryngitis.

8.  Entitlement to service connection for a deviated septum.

9.  Entitlement to service connection for a gastrointestinal disability, claimed as gastropathy and gastroesophageal reflux disorder (GERD).

10.  Entitlement to service connection for asthma.

11.  Entitlement to service connection for a headache disability.

12.  Entitlement to service connection for a back disability.  

13. Entitlement to service connection for a disability of the right and left upper extremities, excluding service-connected left hand arthritis, but to include shoulder osteoarthritis and an elbow condition.    

14.  Entitlement to service connection for obstructive sleep apnea, including as due to COPD.

15.  Entitlement to service connection for an eye disability.

16.  Entitlement to service connection for a traumatic brain injury (TBI).

17.  Entitlement to service connection for a disability of the right and left lower extremities, excluding service-connected bilateral knee disability, but to include degenerative joint disease (DJD) of the right and left ankles.

18.  Entitlement to an initial rating higher than 10 percent for service-connected cervical spine disability.

19.  Entitlement to an initial compensable rating for service-connected left hand DJD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from August 1960 to August 1963, with subsequent service in the Reserves.   

This matter came before the Board of Veterans' Appeals (Board) on appeal from February 2009, March 2009, June 2010, and June 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2009, the Veteran testified before a Decision Review Officer (DRO).  In February 2015, he testified before the undersigned Veterans Law Judge (VLJ).  Copies of the hearing transcripts are of record and have been reviewed.  During the 2015 hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.

In light of the Court's decision in Clemons, the Board merged, as reflected on the title page of this decision, the respiratory claims into one issue of entitlement to service connection for a respiratory disability, to include COPD, bronchitis, allergic rhinitis, and sinusitis, as these disabilities are a part of the same body system and allegedly stem from the same in-service injury or event.  Id.  For the same reasons, the Board also merged the bilateral upper extremity claims into one issue of entitlement to service connection for an orthopedic and/or neurologic disability of the right and left upper extremities, excluding service connected left hand DJD, but to include shoulder osteoarthritis and an elbow condition.  Id.  The Board also merged the claimed skin disability claims into one issue of entitlement to service connection for a skin disability, to include boils, psoriasis, and carcinoma on the nose.  Id.  Lastly, the Board merged the Veteran's lower extremity claims into one claim of entitlement to service connection for disability of the right and left lower extremities, to include DJD of the right and left ankles (but excluding service-connected bilateral knee arthritis).  Id.  

In May 2011, the Veteran filed a supplemental claim of entitlement to an increased rating claim for his service-connected bilateral hearing loss.  See VA Form 21-526b, received in May 2011.  There is no indication that any action has been taken on this claim.  In addition, during the February 2015 Board hearing, he reiterated, through his representative, that his hearing loss disability had worsened as evidenced by a private May 2011 audiogram from Advantage Audiology & Hearing Aids.  In addition, the Board observes that, in August 2014, the Veteran submitted a service connection claim for a seizure disorder, and there is no indication that any development has been made on that claim. The Board does not have jurisdiction of the increased rating claim for bilateral hearing loss and service connection claim for a seizure disorder, and they are therefore REFERRED to the AOJ for appropriate action.

In this decision, the Board adjudicates the earlier effective date claim and dismisses three claims per the Veteran's request.  In addition, the following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development -entitlement to service connection for a skin disability, deviated septum, gastrointestinal disability, headache disability, thoracic spine disability, disability of the upper extremities, an eye disability, TBI, and a disability of the lower extremities; and increased rating claims for right index finger disability, a cervical spine disability, and a left hand DJD.


FINDINGS OF FACT

1.  In February 2015, the Board received a written statement from the Veteran indicating that he wished to withdraw his appeal seeking entitlement to service connection for a cyst behind the right knee, laryngitis, and asthma, and the Board received the request prior to the promulgation of a decision.

2.  In an unappealed May 1999 rating decision, the RO denied service connection for bilateral hearing loss; and in an unappealed March 2002 rating decision, the RO declined to reopen the service connection claim for bilateral hearing loss.

3.  On December 16, 2008, the Veteran sought to reopen his service connection claim for bilateral hearing loss.

4.  A February 2009 rating decision granted service connection for bilateral hearing loss from December 16, 2008, the date of the Veteran's petition to reopen; prior to such date, there is no pending, unadjudicated petition to reopen the hearing loss claim.  

5.  It is not shown that the applicable statutory and regulatory provisions existing at the time of the May 1999 rating decision were incorrectly applied, such that they involved undebatable error, which had it not been made, would compel the conclusion, to which reasonable minds could not differ, that the decision would have been manifestly different but for the error.

6.  Resolving all doubt in the Veteran's favor, his current major depression and PTSD disabilities are related to his military service.

7.  Resolving all doubt in the Veteran's favor, his current respiratory disabilities are related to his military service.

8.  Resolving all doubt in the Veteran's favor, his current obstructive sleep apnea is related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to service connection for a cyst behind the right knee.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria are met for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to service connection for laryngitis.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria are met for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to service connection for asthma.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

4.  The May 1999 and March 2002 rating decision denying service connection for bilateral hearing loss are final.  38 U.S.C.A. §§ 5109, 5110, 7105(c) (West 2014); 38 C.F.R. §§ 3.104 3.105(a), 20.302, 20.1103 (2014).

5.  The criteria are not met for the assignment of an effective date prior to December 16, 2008, for the award of service connection for bilateral hearing loss, to include on the basis of claimed CUE in the May 1999 rating decision.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.104, 3.400 (2014).

6.  The criteria to establish service connection for a psychiatric disability, to include major depressive disorder and PTSD, are met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

7.  The criteria to establish service connection for a respiratory disability to include COPD, bronchitis, allergic rhinitis, and sinusitis, are met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

8.  The criteria to establish service connection for sleep apnea are met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introductory Matters

 In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

II.  Claims Withdrawn Per the Veteran's Request

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014). 

The Veteran perfected an appeal from a June 2013 rating decision that, in pertinent part, denied service connection for a cyst behind right knee, laryngitis, and asthma.  
However, during his February 2015 hearing, the Veteran indicated that he wished to withdraw his appeal seeking service connection for those disabilities.  He simultaneously submitted his withdrawal request in writing.  Once the Board received the Veteran's statement withdrawing those claims, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the service connection claims for a cyst behind right knee, laryngitis, and asthma, and they are therefore dismissed.  38 U.S.C.A. § 7105(d) (5) (West 2014).

III.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. Vet. App. 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, the Veteran's bilateral hearing loss claim on appeal here arose from his disagreement with the assigned effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also fulfilled its duty to assist him in fulfilling developing the evidence concerning his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records (STRs), his post-service VA and private medical records, hearing transcripts, various articles, and statements provided by the Veteran and his representative in support of the claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  No further notice or assistance to him with these claims is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the 2009 and 2015 hearings were adequate as the hearing officers who conducted the hearings explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


IV.  Earlier Effective Date Claim

By way of background, in a May 1999 rating decision the RO denied the Veteran's original service connection claim for bilateral hearing.  The Veteran did not appeal that decision and it therefore became final.

He petitioned to reopen the claim in October 2001 and that claim was denied in a March 2002 rating decision.  The Veteran did not appeal that decision and it also became final.

On December 16, 2008, the Veteran again sought to reopen his hearing loss claim.  

In a February 2009 rating decision, the RO granted service connection for bilateral hearing loss, assigning a 30 percent rating, effective December 16, 2008. 

The Veteran now seeks an effective date earlier than December 16, 2008, for the award of service connection for bilateral hearing loss.  In his April 2009 notice of disagreement, the Veteran's primary assertion is that an earlier effective date is warranted on the basis of CUE in the May 1999 rating decision.  
The Board first considered the issue of whether the May 1999 which denied the Veteran's original service connection claim for bilateral hearing loss contains CUE.

An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.1400 (2014). 

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc)).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, an assertion of CUE is a motion or a request, rather than a claim.  See Hillyard v. Shinseki, 24 Vet. App. 343, 355-356 (2011) (citing Rice v. Shinseki, 22 Vet. App. 447, 451 (2009) ("Motions alleging clear and unmistakable error ... in a prior decision have also often been referred to as 'claims'").

The Board notes that a CUE motion is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a movant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

A determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question, and not on subsequent determinations of record.  Damrel, supra.  In determining whether the prior final rating decision is the product of CUE, the question is not whether the Board would have reached the same conclusion, but whether that decision contained an undebatable error that was outcome determinative. 

Under VA law, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Active military service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred or aggravated in the line of duty, or a period of inactive duty training (INACDUTRA) during which the Veteran was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard of the United States.  38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training.  38 C.F.R. § 3.6(d)(4).

Turning now to the relevant facts, when the RO adjudicated the May 1999 rating decision, the Veteran's claims file consisted of his STRs, post-service (Reserves) flight examination and medical history reports dated in July 1978, and private medical evidence to include from Eastern Oklahoma Ear, Nose, and Throat, P.C., and Cleartone Hearing Aid and Laboratories.  Among this evidence, the first diagnosis of hearing loss was shown on the July 1978 flight examination report.  Notwithstanding the evidence of current hearing loss disability, there was no evidence of hearing loss complaints, treatment, or diagnoses during service; no evidence that the Veteran was on active duty or ACDUTRA in July 1978 when he received the diagnosis; and no competent and probative evidence relating the Veteran's hearing loss to his active service.  Therefore, at that time, the criteria to establish service connection had not been met.  

Accordingly, the Board finds that the RO's determination in its May 1999 denial of service connection for hearing loss was adequately supported by the evidence then of record and the statutory and regulatory provisions which existed at the time of the rating decision were correctly applied.  Therefore, the Board concludes that the May 1999 determination did not constitute CUE, and the appeal for an earlier effective date for the grant of service connection for bilateral hearing loss on that basis is denied.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  The May 1999 rating decision is therefore final.

Next, the Board considered whether an earlier effective date for the grant of service connection for bilateral hearing loss can be awarded on a basis other than CUE in a prior decision.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  After a final disallowance of a claim, the effective is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  In other words, as dictated by the above-noted provisions, once a previous decision has become final, the earliest effective date of service connection for the disability addressed in that decision is the date of the petition to reopen rather than the date of the initial claim.  See id.  The only exceptions to this rule is when a later grant of service connection is based in whole or in part on newly obtained service department records under certain circumstances, as provided in 38 C.F.R. § 3.156(c) (2014), and when the decision is revised or reversed on the basis of CUE, as provided in 38 U.S.C.A. § 5109A (a) (West 2014) and 38 C.F.R. § 3.105(a) (2014).

On review, there is no basis under the law to support an earlier effective date.  VA did not receive any correspondence from the Veteran mentioning hearing loss and/or indicating an intent to apply for service connection for hearing loss between March 2002 (the date of the last final rating decision denying service connection for bilateral hearing loss) and December 16, 2008, (the date of the Veteran's most recent claim to reopen).  In addition, as noted above, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application, which was December 16, 2008.  

The Board is bound by the law governing the assignment of effective dates in its determination in this case.  See 38 U.S.C.A. § 7104(c).  Indeed, in Leonard v. Nicholson, the Court determined that, even when a Veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date"). 

For the reasons expressed above, the claim of entitlement to an effective date earlier than December 16, 2008, for the award of service connection for the bilateral hearing loss must be denied.

Service connection

	Acquired psychiatric disorder

After a thorough review of the voluminous record, the Board finds the following evidence probative: 

	*An August 1962 Certificate for Organizational Maintenance Training		 on M41A3 Tank Turret given at Fort Lewis.

*A June 1963 Separation Report of Medical History reflecting the Veteran's report of having had depression or excessive worry, reaction to serum, drug, or medicine.

*A July 1978 Report of Medical History in which the Veteran denied having had depression, excessive worry, or nervous trouble of any kind.

*A February 2008 private psychiatric report authored by Dr. Atwood in which he indicated that it is not only possible but probable that the Veteran's prior (childhood) psychological/psychiatric conditions were aggravated, triggering more symptoms, by the pressures of military service (military tank training).

*A December 2008 private mental status examination report authored by a private psychiatrist, Dr. Atwood, showing diagnosis of PTSD, ADHD, and bipolar disorder.

*The Veteran's March 2009 Statement in Support of PTSD Claim.

*Statement provided by the Veteran's spouse in which she noticed that the Veteran's behavior had changed upon his return from active service.  

*April and May 2009 private psychiatric records and report authored by Dr. Sokkar of Psychiatry of Tulsa, PC., reflecting report of nightmares while training as a tanker; complaints of mood swings after service separation; and diagnoses of PTSD and bipolar disorder with psychotic features.

*An April 2009 statement from the Veteran regarding his stressors.

*An October 2009 DRO hearing transcript.

*A February 2010 private psychological report provided by Schwartz, PhD., reflecting that the Veteran has chronic PTSD secondary to preexisting Major depression, which was exacerbated by his military service and experience w/ accompanying medical treatise articles.  See also, Dr. Schwartz' June 2010 addendum.

*A June 2010 statement authored by Dr. Hauger indicating that the Veteran is diagnosed with PTSD which was more likely than not made worse by his military service.

*An August 2010 statement in which the Veteran reported the following stressors:  basic training, grenade course; advance armor training; shown films of chemical warfare; participation as a principal gunner in an exercise called Long Thrust II, a plane deployment from Ft. Lewis to Germany.

* A submitted article titled, "1st Battle Group 22nd Infantry."

Given a review of the above, the Board finds that the Veteran meets the criteria for service connection of his major depressive disorder and depression.  

      Respiratory disabilities
      
After a thorough review of the record, the Board finds the following evidence probative: 
      
* The Veteran's MOS as a tank crew member and his reports of being exposed to engine exhaust.

*An August 1962 Certificate for Organizational Maintenance Training on M41A3 Tank Turret given at Fort Lewis.

*A July 1978 Report of Medical History in which the Veteran denied having had asthma, shortness of breath, and chronic cough.

* A June 2010 private diagnosis of mucopurulent chronic bronchitis and notations of COPD. See Warren Clinic (St. Francis) medical records.

*An August 2010 VA pulmonary consultation note.

*A September 2010 diagnosis of COPD rendered by Dr. Bedekar.

*The Veteran's January 2011 argument regarding causes of COPD, his exposure to engine exhaust, his claimed exposure to TCE in the ground water, soil and coal dust at Fort Lewis; exposure to contaminated adenovirus vaccination; and claimed A.P.C. infection during service.

*An Article titled, "The A.P.C. Viruses."  

* Dr. Bedekar's June 2011 statement relating the Veteran's COPD with bronchitis symptoms to in-service engine exhaust secondary to his MOS as a tank crew member, and claimed exposure to volatile organic compounds (VOCs), such as TCE, in the shallow ground waters at Fort Lewis.  

*Environmental Protection Agency's "Report Documentation Page," reflecting that investigations were conducted between 1985 and 1988 at the Fort Lewis Logistics Center Site and VOC contamination was detected in onsite monitoring wells and offsite private wells.

*A March 2012 medical statement authored by Dr. Hauger, in which he determined that since service separation, the Veteran had progressive worsening of respiratory symptoms, and his COPD, chronic rhinosinusitis and deviated septum are AS LIKELY as not related to service, particularly exposure to engine exhaust and smoke without benefit of protection and claimed exposure to TCE. 

*The Veteran's assertion that his anxiety and PTSD brings on COPD attacks.  See March 2009 VA treatment note.

*The Veteran's competent reports of having had respiratory symptoms during service and continuing symptoms ever since service separation.
      
Given a review of the above, the Board finds that the Veteran meets the criteria for service connection of all his claimed respiratory disabilities.

      Obstructive Sleep Apnea  

After a thorough review of the record, the Board finds the following evidence probative: 

* June 2010 Warren Clinic (St. Francis) diagnosis of sleep apnea.

* Dr. D'Souza April 2011 consultation note reflecting that the Veteran's moderate obstructive sleep disordered breathing syndrome probably exacerbated by asthma, COPD, anxiety, depression, obesity and poor sleep hygiene.  

Given a review of the all the evidence of record, the Board finds that the Veteran meets the criteria for service connection of obstructive sleep apnea.  


ORDER

Service connection for a cyst behind right knee is dismissed.

Service connection for laryngitis is dismissed.

Service connection for asthma is dismissed.

An effective date earlier than December 16, 2008, for the award of service connection for bilateral hearing loss, to include on the basis of CUE in a May 1999 rating decision, is denied.  

Service connection for major depressive disorder and PTSD is granted.

Service connection for all claimed respiratory disabilities are granted.

Service connection for obstructive sleep apnea is granted.  


REMAND

Further development is necessary prior to analyzing the merits of the remaining claims on appeal.

The Veteran has not yet been afforded VA examinations to determine the current nature and etiology of his claimed psychiatric disability, respiratory disability, skin disability, deviated septum, gastrointestinal disability, headache disability, thoracic spine disability, upper extremity disability, sleep apnea, eye disability, TBI, and lower extremity disability.  In light of the medical evidence of record and the Veteran's statements and submissions, the Board finds that VA examinations should be scheduled for the Veteran as none have yet been afforded to him.

The Board also finds that a VA examination is necessary to determine the current nature and severity of his service-connected right index finger disability.  In his July 2013 notice of disagreement, the Veteran requested a VA examination and x-rays to assess his right index finger disability, as one has not yet been afforded to him.  Although it appears that his right hand was examined during a December 2014 VA examination, that examination was conducted with regard to an entirely different appeal.  In other words, the focus of that examination was not on the service-connected right index finger sprain.

Lastly, the Board observes that a March 2014 rating decision granted service connection for cervical spine and left hand disabilities, and in the same month, the Veteran disagreed with the ratings assigned for those disabilities.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  VA examinations were afforded to the Veteran in December 2014; however, a statement of the case (SOC) has not yet been issued.  Remand is therefore required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA medical records.

2.  Determine whether the Veteran is currently in receipt of SSA disability benefits.  If so, contact the SSA and obtain and associate with the claims file any copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

3.  Request from the proper Federal agency or custodian information on the use of TCE, or the presence of contaminated water, at Fort Lewis, Washington, from 1960 to 1963.  See various articles submitted by the Veteran, to include NPL Site Narrative for Fort Lewis.
If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for a VA examination to assist in determining the current nature and severity of his right index finger disability.  All indicated tests and studies should be accomplished and the findings reported in detail.  The claims file should be made available to the VA examiner.

After reviewing the claims file and examining the Veteran, the examiner is asked to:

a).  Provide a detailed description of any signs and symptoms associated with right index finger disability.
 
b).  Conduct range of motion testing of right index finger and render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, indicate the point at which pain begins.  In addition, indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion. 

c).  Specifically state whether there is evidence of a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, for the right index finger.   Indicate whether the Veteran has actual or comparable ankylosis of the right index finger, and if so, whether any ankylosis (or comparable ankylosis) is favorable or unfavorable. 

d).  Considering all clinical findings and assessments, specifically indicate the extent to which the residuals of the Veteran's right index finger impacts the function of the other fingers or the overall function of the right hand, to include whether such residuals actually or effectively result in loss of use of the hand. 
Additionally, indicate whether any such residuals result in function comparable to amputation of the right index finger, and if so, the level at which such amputation would be effective (i.e., with or without metacarpal resection).

e).   State what impact, if any, the right index finger disability has on the Veteran's activities of daily living, including his ability to obtain and maintain employment.

All examination findings, along with complete rationale for any conclusions reached, must be provided.

5.  Schedule the Veteran for a VA examination to assist in determining the current nature and etiology of the Veteran's skin disability.  All indicated tests and studies should be accomplished and the findings reported in detail.  The claims file should be made available to the VA examiner. 

Although a complete review of the claims file is imperative, attention is called to the following:

*The Veteran's report of having had boils on his 1963 Report of Medical History upon separation.

*A July 1978 Report of Medical History completed for a flight examination in which the Veteran denied having had skin disease.

*The Veteran's lay reports of being exposed to TCE in the groundwater, soil, and coal dust at Fort Lewis during service.

* March 2009 VA treatment note showing an assessment of skin lesions.

*April 2009 VA lesion consultation record (see "Virtual VA").

*A January 2010 VA primary care physician note showing a diagnosis of psoriasis on elbow.

* The Veteran's lay reports regarding continuing skin symptoms during service and ever since. 

AFTER reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

a).  Indicate all skin disability currently shown (since the filing of the claim), to include any "boils," psoriasis, and carcinoma on the nose.  
b).  Then, for each current skin disability, determine whether it had its onset during service or is otherwise related to it.

In doing so, please address and reconcile all relevant evidence of record to include:

i.  The Veteran's in-service exposure to engine exhaust and claimed in-service exposure to a contaminated adenovirus vaccination and VOCs such as TCE in the groundwater, soil, and dust at Fort Lewis;

ii. Claimed A.P.C. (Adenoidal-Pharyngeal-Conjunctival) infection during service; and

iii. The various articles, studies, and abstracts submitted by the Veteran regarding TCE exposure, adenoviruses, and A.P.C. 

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

6.  Schedule the Veteran for a VA examination to assist in determining the current nature and etiology of any currently diagnosed deviated septum.  All indicated tests and studies should be accomplished and the findings reported in detail.  The claims file should be made available to the VA examiner. 

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

a).  Indicate whether a deviated septum is currently shown.

b).  Then, determine whether any current deviated septum had its onset during service or is otherwise related to it, to include falls during service.  

**In doing so, please address and reconcile all relevant evidence of record, to include the Veteran's statement that his deviated septum is related to a fall from a high tower during his second week of active service (see 2015 Board hearing transcript); several falls, in general, from slippery tanks while climbing in and out (See Veteran's August 2011 argument); claimed A.P.C. (Adenoidal-Pharyngeal-Conjunctival) infection during service; and Dr. Hauger's March 2012 medical opinion that the Veteran's deviated septum is AS LIKELY as not related to service. 

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

6.  Schedule the Veteran for a VA examination to assist in determining the current nature and etiology of the Veteran's gastrointestinal disability.  All indicated tests and studies should be accomplished and the findings reported in detail.  The claims file should be made available to the VA examiner. 

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

a).  Indicate whether a gastrointestinal disability is currently shown, to include GERD and gastropathy.  

b).  Then determine whether any gastrointestinal disability had its onset during service or is otherwise related to it.

Reconcile the opinion with all evidence of record, to include the Veteran's claimed in-service exposure to a contaminated adenovirus vaccination, and VOCs such as TCE in the groundwater, soil, and dust at Fort Lewis; as well as relevant articles to include "The Extraesophageal Symptoms of GERD," and "Atypical Manifestations of Gastroesophageal Reflux Disease," received in March 2012.

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

7.  Schedule the Veteran for a VA examination to assist in determining the current nature and etiology of any currently diagnosed headache disability.  All indicated tests and studies should be accomplished and the findings reported in detail.  The claims file should be made available to the VA examiner. 

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

a).  Indicate whether a headache disability is currently shown.

b).  For any currently diagnosed headache disability, determine whether it had its onset during service or is otherwise related to it.

**In doing so, please address and reconcile all relevant evidence of record, to include:

i.  The June 1963 separation examination report and July 1978 flight examination report; 

ii. The Veteran's statement that any current headache disability is related to a fall from a high tower during his second week of service (see 2015 Board hearing transcript) and several falls, in general, from slippery tanks while climbing in and out (See Veteran's August 2011 argument); and

iii.  His exposure to in-service engine exhaust; claimed TCE exposure at Fort Lewis; and claimed diagnosis of A.P.C. (Adenoidal-Pharyngeal-Conjunctival) in service.

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

8.  Schedule the Veteran for VA examination assist in determining the current nature and etiology of any currently diagnosed thoracic spine disability.  All indicated tests and studies should be accomplished and the findings reported in detail.  The claims file should be made available to the VA examiner. 

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

a).  Indicate whether any disability of the thoracic spine has been shown since the filing of the claim.  Comment on whether any spondylosis, spurring, or osteophytes are demonstrated.  See February 2004 VA CBOC Tulsa x-rays; December 2006 St. Francis x-rays; July 2012 VA x-rays.

b).  For any thoracic spine disability currently shown since the filing of the claim, determine whether it had its onset during service or is otherwise related to it.  

**In doing so, please address and reconcile all relevant evidence of record, to include the June 1963 separation examination report and July 1978 flight examination report; and the Veteran's statements that his back disability is related to a reported fall from a high tower during his second week of service (see Board hearing transcript) and/or falls, in general, from slippery tanks (see Veteran's August 2011 argument).

c).  Also determine whether any current thoracic spine disability is proximately due to, OR AGGRAVATED BY, the service-connected right knee disability.  See Veteran's January 20, 2009, argument on "Virtual VA."

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

8.  Schedule the Veteran for VA orthopedic and neurologic examinations to assist in determining the current nature and etiology of any currently diagnosed disability in the upper extremities.  All indicated tests and studies should be accomplished and the findings reported in detail.  The claims file should be made available to the VA examiner. 

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

a).  Indicate all orthopedic and neurologic disabilities of the bilateral upper extremity, to include the shoulders and elbows, currently shown (but excluding service- connected left hand DJD).  

b).  For each current disability in the upper extremities, determine whether it had its onset during service or is otherwise related to it.

c).  Also determine whether any upper extremity disability is proximately due to, OR AGGRAVATED BY, a service-connected disability.    

**In doing so, please address and reconcile all relevant evidence of record to include the June 1963 separation examination report and July 1978 flight examination report; the Veteran's statements that his bilateral upper extremity disability is related to a reported fall from a high tower during his second week of service (see Board hearing transcript) and/or multiple falls, in general, while climbing in and out of slippery tanks (see Veteran's August 2011 argument).

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

a).  Indicate whether the Veteran currently has sleep apnea.  See June 2010 Warren Clinic (St. Francis) diagnosis of sleep apnea.

b).  Then determine whether any current sleep apnea had its onset during service or is otherwise related to it.

**In doing so, please address and reconcile all relevant evidence of record, to include Dr. D'Souza April 2011 consultation note reflecting that the Veteran's moderate obstructive sleep disordered breathing syndrome probably exacerbated by asthma, COPD, anxiety, depression, obesity and poor sleep hygiene.  

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

9.  Schedule the Veteran for a VA examination to assist in determining the current nature and etiology of any currently diagnosed eye disability.  All indicated tests and studies should be accomplished and the findings reported in detail.  The claims file should be made available to the VA examiner. 

Although a complete review of the claims file is imperative, attention is called to the following:  

* An August 1960 STR reflecting that the Veteran received the adenovirus immunization.

* A December 1961 STR showing a notation of conjunctivitis, treated with boric acid eye ointment.

*A June 1963 Separation Report of Medical History reflecting the Veteran's report of having had eye trouble. 
*A July 1978 Report of Medical History in which the Veteran denied having had eye trouble.

* A copy of a 2004 Case Control Study regarding Cancer Among Army Veterans Exposed to Adenovirus Vaccine. 

* Any lay reports regarding continuing symptoms during service and ever since.  

* The Veteran's 2015 hearing testimony that he injured his eye after falling from a high tower during his second week of service. 

AFTER reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

a).  Indicate all disabilities of the eyes currently shown (since the filing of the claim), to include conjunctivitis.

b).  Then, for each current eye disability, determine whether it had its onset during service or is otherwise related to it.  

In doing so, please address and reconcile all relevant evidence of record to include:

i.  The Veteran's statements that any current eye disability is related to a reported fall from a high tower during his second week of service (see Board hearing transcript);   

ii.  His conjunctivitis (and pharyngitis) in service;

iii.  The Veteran's in-service exposure to engine exhaust and claimed in-service exposure to a contaminated adenovirus vaccination and VOCs such as TCE in the groundwater, soil, and dust at Fort Lewis; 

iv.  Claimed A.P.C. (Adenoidal-Pharyngeal-Conjunctival) infection during service; and

v.  The various articles, studies, and abstracts submitted by the Veteran regarding TCE exposure, adenoviruses, and A.P.C.

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

10.  Schedule the Veteran for a TBI examination to assist in determining the current nature and etiology of any currently diagnosed TBI. All indicated tests and studies should be accomplished and the findings reported in detail.  The claims file should be made available to the VA examiner. 

Although a complete review of the claims file is imperative, attention is called to the following:  

*An August 2013 VA neurologic consultation report reflecting an assessment of possible TBI in 1962 in service.  

* The Veteran's 2015 hearing testimony that he injured his head after falling from a high tower during his second week of service. 

* The Veteran's lay reports regarding head symptoms during service and continuing symptoms ever since.  

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

a).  Indicate whether a diagnosis of a TBI is currently shown.

b).  If so, then determine whether the TBI had its onset during service or is otherwise related to it.
**In doing so, please address and reconcile all relevant evidence of record, to include the Veteran's statements that any current diagnosis of TBI is related to a reported fall from a high tower during his second week of service (see Board hearing transcript) and/or his multiple falls from slippery tanks (see Veteran's August 2011 argument).

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

11.  Schedule the Veteran for VA orthopedic and neurologic examinations to assist in determining the current nature and etiology of any currently diagnosed disability of the lower extremities.  All indicated tests and studies should be accomplished and the findings reported in detail.  The claims file should be made available to the VA examiner. 

Although a complete review of the claims file is imperative, attention is called to the following:  

*June 1963 Separation Report of Medical History reflecting the Veteran's report of having had cramps in legs.

*January 2010 VA PCP notes reflecting joint pain, diagnoses of right knee arthritis and probable rheumatoid arthritis.

*May 2011 x-rays of knees and ankle. 

*An August 2011 statement in which the Veteran asserts that his joint problems are due to his MOS duties as tank crew member (i.e., climbing in and out of turret, falling from slippery tanks on several occasions).  

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

a).  Indicate whether any orthopedic and neurologic disability is currently shown in the right and/or left lower extremities, to include the ankles (but excluding service-connected bilateral knee arthritis).  

b).  For each disability of the lower extremities currently shown, determine whether it had its onset during service or is otherwise related to it.  

c).  Also determine whether any current lower extremity disability is proximately due to, OR AGGRAVATED BY, a service-connected disability.  

**In doing so, please address and reconcile all relevant evidence of record to include the 1963 complaints at separation; the Veteran's statements that any disability in the lower extremities is related to a reported fall from a high tower during his second week of service (see 2015 Board hearing transcript); and his multiple falls from slippery tanks (see Veteran's August 2011 argument).

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

12.  Thereafter, readjudicate the issues on appeal.  

13.  Issue a SOC with regard to the issues of entitlement to an initial rating higher than 10 percent for cervical spine disability, and for an initial compensable rating for left hand DJD, and notify the Veteran and his representative of his appellate rights, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


